 



Exhibit 10.1
CHICO’S FAS, INC.
 
11215 Metro Parkway
Fort Myers, Florida 33966
(239) 274-4145
Fax: (239) 274-4284
 
Scott A. Edmonds
President
Chief Executive Officer

July 18, 2006 {REVISED July 25, 2006}
Ms. Michelle Delahunty-Cloutier
70 Watch Hill
East Greenwich, RI 02818
Dear Michelle:
Chico’s is very pleased to offer you a chance to join our organization. We
believe that you can make a tremendous impact on our organization and look
forward to the chance to work with you. Please let this letter serve as an offer
to join Chico’s FAS, Inc. and your acceptance of that offer. The following will
outline the specifics:

      Title:  
Executive Vice President/General Merchandising Manager Chico’s
   
 
Reporting to:  
Pat Murphy-Kerstein — Executive Vice President / Chief Merchandising Officer
   
 
Base Salary:  
$575,000.00 annually
   
 
Start Date:  
Approximately 9/15/06
   
 
Incentive Bonus:  
Range: 0-120% of base salary earned during the semi annual bonus period, which
is contingent upon the achievement of corporate EPS targets and performance of
the Chico’s brand. Company performance below levels established at the beginning
of each season will result in no bonus payout. Achievement of results beyond the
“Plan” level may pay up to 145% of base salary actually earned during the
period. Incentive bonus guaranteed at 60% of base salary earned during fall
season 2006 bonus period and guaranteed at 60% of base salary earned during the
spring 2007 bonus period. Our two semi-annual bonus periods are February thru
July and August thru January. Payouts normally occur at or around the time of
our earnings release in early March, and early September.
   
 
Sign on Bonus:  
$125,000, less applicable taxes, to be paid to you within 30 days of reporting
to work at Chico’s. You agree to repay this entire amount within 60 days if you
voluntarily leave Chico’s within 12 months of your start date.
   
 
Car Allowance:  
$18,000.00 annually ($692.31 per bi-weekly payroll period)

(CHICOS FOOTER) [g03371g0377102.gif]

 



--------------------------------------------------------------------------------



 



      Stock Options:  
A one-time grant on start date of 50,000 non-qualified stock options at Fair
Market Value on date of hire. These options will vest over a 3-year period with
one-third vesting each year on the anniversary of your hire date.
   
 
Restricted Stock:  
A one-time grant on start date of 15,000 shares of restricted stock with
three-year vesting. These shares will vest over a three-year period with
one-third vesting on each of the first, second, and third anniversaries of your
hire date.
   
 
Equity Compensation Value:  
Total value of options and Restricted Stock = $920,000
Black-Scholes value of 50,000 options is approximately $575,000 based on $23
stock price and 50% Black-Scholes valuation. Value of the Restricted Stock is
approximately $345,000 based upon a $23 stock price.
   
 
Severance:  
If we terminate your employment without cause, we will continue to pay you your
base salary for a period of twelve-months following the date of termination. In
general terms, cause shall mean any action or inaction by you that causes the
company substantial harm. If, however, Chico’s adopts a severance plan
applicable to all officers, you agree that any such plan will supersede the
provisions of this paragraph.
   
 
Change of Control:  
If there is a greater than 50% change in Company ownership or greater than 50%
turnover in the Company’s Board of Directors in any 12-month period, that
results in your good faith determination that you can no longer adequately
perform your duties as a senior officer, resulting in your voluntarily
terminating your employment, then you will be entitled to a lump sum payment of
your annual salary. If, however, Chico’s adopts a severance plan applicable to
all officers that covers a change of control, you agree that any such plan will
supersede the provisions of this paragraph.
   
 
Change of Management:  
If Scott Edmonds ceases to be employed by Chico’s, for any reason, within the
first year of your employment, that results in your good faith determination
that you can no longer adequately perform your duties as a senior officer,
resulting in your voluntarily terminating your employment, then you will be
entitled to a lump sum payment of your annual salary; provided, however, that
your rights under this paragraph must be exercised within 90 days of Mr. Edmonds
leaving and you must provide Chico’s with at least 90 days written notice of
your intention to voluntarily terminate your employment. If you exercise your
rights under this paragraph, you agree to execute a Non-

Chico’s FAS, Inc. • 11215 Metro Parkway • Fort Myers, Florida 33912 •
(239) 277-6200

 



--------------------------------------------------------------------------------



 



         
Competition and Non-Solicitation Agreement substantially in the form of the
Agreement attached to this letter.
   
 
Time Off:  
You will be eligible for up to four weeks of vacation per calendar year starting
in 2007, as well as three personal, one floating holiday, and up to six sick
days per year. Vacation for 2006 will be pro-rated based on start date.
   
 
Annual Review:  
Merit reviews and equity grants for officers are considered at the end of the
fiscal year, approximately February of each year.

You will also be eligible to participate in Chico’s FAS, Inc. comprehensive
benefits program outlined below:

      Group Insurance Plan:  
Medical/Dental/Vision
Chico’s will reimburse you for COBRA premiums on medical insurance with your old
company until you are eligible for the Chico’s medical insurance. If you elect
not to enroll in the Chico’s program when eligible, COBRA payments will cease.
   
 
   
Eligibility Date: first day of the month after 60 days of employment
   
 
Life Insurance:  
Chico’s provides term insurance equal to lX your base salary; in addition
Chico’s provides accidental death and dismemberment insurance equal to lX your
base salary. Supplemental insurance is available for purchase.
   
 
   
Eligibility Date: first day of the month after 60 days of employment
   
 
40l(k) Plan:  
Eligible deferral of 1-50% of your compensation (subject to an IRS maximum),
with a match of 50% of the first 6% of compensation you defer. You will be able
to roll over existing qualified funds immediately.
   
 
   
Eligibility Date: first quarter after 12 months of employment
   
 
Deferred
Compensation Plan:  
As an officer of Chico’s, you will be immediately eligible to participate in the
Chico’s Deferred Compensation Plan. You will have the opportunity to defer
pre-tax compensation (less applicable FICA/Medicare tax withholding). You may
defer up to 80% of your

Chico’s FAS, inc. • 11215 Metro Parkway • Fort Myers, Florida 33912 •
(239) 277-6200

 



--------------------------------------------------------------------------------



 



         
base salary payable during 2006, up to 100% of your semi-annual bonus paid for
the second half of 2006, payable in March 2007, and up to 100% of your semi
annual bonus paid for the first half of 2007, payable in September, 2007.
   
 
Stock Purchase
Plan:  
Opportunity to purchase Chico’s stock directly from the company for a discount,
two times a year, in March and September.
   
 
   
Eligibility Date: September, 2007

Relocation:
In order to ensure a successful relocation, Chico’s FAS, Inc. will provide the
following relocation assistance:

  •   Packing of household goods     •   Movement and insurance of household
goods from East Greenwich, RI to Fort Myers, FL
    •   Temporary storage of household goods up to six months (if necessary)    
•   Temporary housing up to six months (if necessary)     •   Movement of
vehicle(s) from East Greenwich, RI to Fort Myers, FL     •   Transportation for
your final relocation trip from East Greenwich, RI to Fort Myers, FL     •  
Reimbursement of up to $10,000.00 for documented miscellaneous relocation
expenses. Points or other fees paid to lower the interest rate on a mortgage are
not eligible for reimbursement.     •   Up to six airline tickets for return
trips to East Greenwich, RI     •   Taxable relocation expenses will be grossed
up for taxes

Please indicate your acceptance of our offer by signing below and returning to
my attention by a confidential fax at 239-274-4284. By signing this letter you
warrant that you are not a party to any agreement that would bar or limit the
scope of your employment with Chico’s. As we discussed, this offer is contingent
upon a successful background check and reference checks.
Michelle, we are looking so forward to having you on our Chico’s team. Let me be
the first to welcome you aboard! We are sure you will find it a challenging and
rewarding experience.
If you have any questions, please feel free to call me at 239-274-4145.
Very truly yours,
 
/s/ Scott A. Edmonds
Scott A. Edmonds
President
Chief Executive Officer
 
Chico’s FAS, inc. • 11215 Metro Parkway • Fort Myers, Florida 33912 •
(239) 277-6200

 



--------------------------------------------------------------------------------



 



Non-Competition and Non-Solicitation Agreement
Michelle Delahunty-Cloutier (“Executive”) hereby acknowledges that, during and
solely as a result of her employment by Chico’s FAS. Inc., including any of its
subsidiaries, (“the Company”) she may have received and shall continue to
receive: (1) special training and education with respect to the operations of a
retail clothing chain and other related matters; (2) access to confidential
information; and (3) access to the Company’s business and professional contacts
with clients, customers, suppliers and others. In consideration of the special
and unique opportunities afforded to the Executive by the Company as a result of
the Executive’s employment, as outlined in the previous sentence, the Executive
hereby agrees as follows:
     (a) Executive agrees that if she should exercise her right to voluntarily
terminate her employment with the Company due to a Change in Management as
described in her offer letter, then for a period of one (1) year after the
termination of her employment with Company, she shall not, directly or
indirectly, within the United States, (i) for herself; (ii) as a consultant,
manager, supervisor, employee or owner; or (iii) as an independent contractor,
enter into, engage in, be employed by or consult with any business which
competes with the business of the Company by selling, offering to sell,
soliciting offers to buy, or producing, or by consulting with others concerning
the selling or producing of, any product substantially similar to those now sold
or produced by the Company or included in the product lines then developed by
the Company for sale or production. These restrictions above shall not be
violated by (i) the ownership of no more than 2% of the outstanding securities
of any company whose stock is traded on a national securities exchange or is
quoted in the Automated Quotation System of the National Association of
Securities Dealers (NASDAQ), or (ii) other outside business investments that do
not in any manner conflict with the services to be rendered by the Executive for
the Company and that do not diminish or detract from the Executive’s ability to
render her required attention to the business of the Company.  
      
Chico’s FAS, inc. • 11215 Metro Parkway • Fort Myers, Florida 33912 •
(239) 277-6200

 



--------------------------------------------------------------------------------



 



MICHELLE DELAHUNTY-CLOUTlER
(-s- MICHELLE DELAHUNTY-CLOUTlER) [g03371g0337105.gif]
 
Signature
7/30/06
 
Date
 
 
Chico’s FAS, inc. • 11215 Metro Parkway • Fort Myers, Florida 33912 •
(239) 277-6200

 